Citation Nr: 1608229	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable evaluation for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from December 1966 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his December 2012 VA Form 9, the Veteran requested a Board hearing in Washington, D.C.  However, the Veteran withdrew his hearing request in a July 2015 statement.  Thus, there is no outstanding hearing request.

In an October 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's erectile dysfunction has been productive of loss of erectile power, but there is no penis deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7599-7522 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notice letter in July 2010, prior to the initial decision on the claim in November 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the July 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claim and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein. 

The Veteran was afforded VA examinations in November 2011, March 2013, and November 2015 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been compliance with the October 2015 remand directives.  In particular, the Board noted that the RO had not considered additional evidence associated with the claims file and that there was no waiver of such consideration.  In addition, the Board directed that the AOJ obtain any outstanding private and VA medical records.  The record shows that the AOJ acquired updated VA treatment records dated through October 2015 and associated them with the claims file.  The AOJ also sent the Veteran an October 2015 letter requesting that he provide the information specified in the remand; however, the Veteran did not respond to that request.  Moreover, as noted above, the Veteran was afforded an adequate VA examination in November 2015.  The AOJ subsequently reviewed the evidence of record and readjudicate the claim in a December 2015 supplemental statement of the case (SSOC).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board notes that the Veteran's erectile dysfunction has been associated with his service-connected diabetes mellitus type II.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Veteran's erectile dysfunction was initially rated by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (penis, deformity, with loss of erectile power).

Under Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates that the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  No other evaluation is provided for under this diagnostic code.  Two requirements must be met before a 20 percent evaluation can be assigned:  (1) the deformity must be evident and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  VBA Manual M21-2, III.iv.4.I.3.a.

In this case, an August 2010 VA examination for diabetes mellitus noted that nonvascular complications of diabetes included sexual dysfunction.  VA treatment records show that the Veteran complained of absent erections and an inability perform intercourse in March 2011.  He was given a vacuum pump device in April 2011.

The Veteran was provided with a VA examination to evaluate his erectile dysfunction in November 2011.  The examiner noted that the Veteran had erectile dysfunction and determined that endocrine disease was the most likely etiology.  The Veteran did not have a history of neoplasm or trauma to the genitourinary system.  Penetration was possible, and ejaculation was normal, although the Veteran sometimes did not ejaculate.  The Veteran treated his erectile dysfunction with a vacuum pump device, but it was not effective in allowing intercourse.  Upon physical examination, the examiner described normal findings for the penis, testicles, prostate, and epididymis/spermatic cord/scrotum.

The Veteran's erectile dysfunction was also evaluated during a March 2013 VA examination.  The examiner stated that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation.  In terms of treatment, the vacuum pump device was still ineffective.  In addition, the Veteran was unable to use medications to treat his erectile dysfunction as a result of an interaction with a heart condition and medications that he took for his heart.  The Veteran did not experience retrograde ejaculation.  The examiner additionally noted that the Veteran had not had an orchiectomy.  No abnormalities were found in the physical examination of the Veteran's penis, testes, or epididymis.  The Veteran's prostate was not examined, as the report stated that a prostate examination was not relevant to the condition.  In addition, the Veteran did not have any scars related to his erectile dysfunction.

During a November 2015 VA examination, the Veteran reported that he continued to be without erections and that he was still unable to have sexual intercourse.  The Veteran had discontinued his use of the vacuum pump and remained unable to take medications for his erectile dysfunction.  The Veteran reported that he had never undergone penis surgery.  In addition, half or more of the Veteran's penis or his glans had not been removed.  The examiner further stated that the Veteran had not had any portion of his penis removed.  The Veteran's penis, testes, and epididymis were described as normal.  The prostate was not examined, as it was not relevant to the Veteran's condition.  The examiner found that the Veteran did not have any penis deformity.  

The record shows that the Veteran experienced loss of erectile power during the period on appeal.  However, no penile deformity was documented during the VA examinations in November 2011, March 2013, and November 2015.  Nor has the Veteran asserted that he has had any penile deformity during the pendency of the appeal.  Absent evidence of a penile deformity, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 7522.  In addition, special monthly compensation for loss of use of a creative organ has already been assigned effective from July 30, 2007, under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a).  

Moreover, other diagnostic codes for the penis/testes that provide for a rating greater than zero percent are not more appropriate as the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half or more of the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  
	
The Board has also considered the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's erectile dysfunction is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of loss of erectile power is considered in the assignment of the noncompensable disability rating.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's erectile dysfunction under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to a compensable evaluation for erectile dysfunction is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


